Citation Nr: 0203693	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  01-06 106A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to revision of the rating decision of March 17, 
1971, denying service connection for loss of vision on the 
grounds of clear and unmistakable error.   



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from October 19, 1942, to May 10, 1943, when he was granted a 
Certificate of Disability for Discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2001 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied revision of the rating 
decision of March 17, 1971, denying service connection for 
blindness on the grounds of clear and unmistakable error.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C. §§ 5102, 5103, and 5103A).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that claims seeking revision of previous 
rating decisions on the grounds of clear and unmistakable 
error (CUE) are not conventional appeals, but rather are 
requests for revision of previous decisions.  CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).  In addition, the 
claimant's representative has acknowledged that the VCAA is 
inapplicable to CUE claims in the Substantive Appeal (VA Form 
9), submitted in July 2001.


FINDING OF FACT

The RO's March 1971 decision, which did not grant service 
connection for loss of vision, was reasonably supported by 
evidence then of record, and it is not shown that the RO did 
not consider all of the evidence of record at that time or 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied 

CONCLUSION OF LAW

The rating decision of March 17, 1971, which continued the 
denial of service connection for loss of vision was not 
clearly and unmistakably in error.  38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that the rating decision of March 17, 
1971, was clearly and unmistakably in error for failing to 
grant service connection for blindness in both eyes because 
the RO failed to apply the applicable provisions of law in 
effect on the date of that rating decision, specifically 
38 C.F.R. § 3.310(a) and 3.383 (1970) ; that the RO erred in 
failing to consider evidence showing that the veteran's left 
eye vision was 20/200 and uncorrectable at the time of 
service entrance examination, while his military hospital 
records show that on June 10, 1943, the veteran had only 
light perception in his left eye, clear evidence of worsened 
visual acuity during service; that the RO further committed 
clear and unmistakable error in not considering the medical 
evidence, opinion, and authority contained in the record at 
the time of the rating decision of March 17, 1971; that the 
RO further erred in considering evidence submitted after the 
rating decision of March 17, 1991; and that the rating 
decision of March 17, 1971, was clearly and unmistakably in 
error in failing to reopen the veteran's claim for service 
connection for loss of vision.  

The evidence of record at the time of the rating decision of 
March 17, 1971, includes the veteran's complete service 
medical records; his Certificate of Disability for Discharge; 
his original application for VA disability compensation and 
pension benefits (VA Form 21-526), received May 19, 1943; an 
April 17, 1943 letter from the veteran; a report of VA 
examination, conducted May 24, 1967; a letter from the 
veteran, received July 7, 1967; a rating decision of June 23, 
1967; an RO notification letter, dated June 30, 1967; an 
August 15, 1968, Statement in Support of Claim (VA Form 21-
4138) from the veteran; an August 26, 1968, letter from the 
veteran, with citation of medical authority; a September 24, 
1968 letter from J.W.O., MD; a March 24, 1969 letter from 
R.E.B., MD; and a March 11, 1971, Statement in Support of 
Claim from the veteran.  

The veteran's service entrance examination, conducted on 
October 19, 1942, shows that examination of the veteran's 
left eye revealed an old detachment of the retina; that the 
veteran's left pupil was static due to trauma; that that his 
visual acuity was 20/20 in the right eye and 20/200 in the 
left eye; that his 20/200 vision in the left eye was 
uncorrectable; and that defective vision of the left eye was 
noted at the time of service entry.  The veteran's service 
medical records show that he was hospitalized on January 14, 
1943, for complaints of sore throat, headache, neck pain, and 
soreness around his left eye, and examination revealed a 
reddened throat and nasal congestion, while his skin and 
chest were clear.  The diagnostic impression was acute 
catarrhal nasopharyngitis.  A throat culture on January 14, 
1943, disclosed numerous strep hemolyticus, and the 
impression was changed to Scarlet fever.  He was routinely 
treated for Scarlet fever with Sulfanilamide through January 
21, 1943, when his symptoms had cleared and he was discharged 
for return to duty.  The diagnosis at hospital discharge was 
acute catarrhal nasopharyngitis.  

The veteran was again admitted to the station hospital in 
February 1943 with complaints of pain in his right knee and 
both feet of three days' duration, and he was noted to limp 
but did not appear to be acutely ill.  He related that he had 
pneumonia and diphtheria in infancy, and occasion episodes of 
joint pain for the past five years, lasting about one week.  
He further recounted a history of retinal injury to the left 
eye in a fight in 1936, with destruction of vision in the 
left eye except for light perception.  A history of treatment 
for Scarlet fever in January 1943 at the station hospital was 
noted.  Examination disclosed a soft systolic murmur at the 
apex was noted while in the reclining position and while 
standing, increased with exercise.  An electrocardiogram 
(EKG) disclosed a first degree heart block, with myocardial 
damage compatible with rheumatic carditis, and a low grade 
temperature and rapid sedimentation rate were found.  There 
was no complaint, treatment, finding or diagnosis of eye 
symptoms or problems of the right eye, or of visual 
impairment in the right eye.  The diagnosis was acute 
rheumatic fever (recurrent); and mitral insufficiency, and it 
was recommended that he be granted a Certificate of 
Disability for Discharge.  His joint pain slowly subsided, 
while his heart murmur remained.  The veteran's diagnoses 
were acute rheumatic fever (recurrent); and mitral 
insufficiency, and those conditions were determined not to 
have been incurred in the line of duty, but to have been 
aggravated in military service.  His discharge summary showed 
that his diagnoses were acute rheumatic fever, incurred in 
the line of duty; and valvular heart disease, mitral 
insufficiency, not incurred in line of duty, existed prior to 
[service] entry.  The veteran was issued a Certificate of 
Disability for Discharge on May 10, 1943, as unfit for duty 
because of valvular heart disease, mitral insufficiency due 
to rheumatic fever, incurred prior to service in 1939 and not 
aggravated during active service.  

The veteran's original application for VA disability 
compensation benefits, received May 19, 1943, sought service 
connection for a heart condition resulting from rheumatic 
fever while on active duty in February 1943.  He further 
reported that he had been treated for pleurisy in July 1942 
[three months prior to service entry] by a Dr. C.S., and two 
other individuals.  No mention was made of visual impairment 
or symptoms, and he did not seek service connection for loss 
of vision.  The veteran was asked by RO letter of June 15, 
1943, to submit any medical evidence in his possession, and a 
VA examination was scheduled to evaluate his claim for 
service connection for a heart condition.  The veteran failed 
to report for his scheduled VA examination in September 1943, 
and his claim was denied.  He was informed of the action 
taken by RO letter of February 1, 1944, but did not initiate 
an appeal, and that decision became final after one year.  

In a letter received at the RO on April 17, 1947, the veteran 
stated that he was having trouble with his heart condition 
which was caused by rheumatic fever while in the Army, and 
requested a VA examination.  By RO letter of April 29, 1947, 
he was asked to submit medical evidence as to his current 
physical condition.  No response or additional evidence was 
received from the veteran, and his claim was considered 
abandoned after one year.  See 38 C.F.R. § 3.158 (2001).

In a Statement in Support of Claim from the veteran, received 
at the RO in February 1967, he stated that he did not report 
for VA examination in September 1943 because he had gotten a 
full time job and did not wish to pursue his claim, but was 
now willing to report for VA examination.  

A report of VA general medical examination, conducted May 24, 
1967, showed that the veteran had been employed from March 
1956 to April 1967 as a buyer for Martin-Marietta; that he 
had lost approximately three months from work during that 
period due to "common illnesses and blindness;" that his 
medical care had been provided from 1955 to the present by 
R.E.B., MD, a family physician; and that he currently had 
"no particular complaints."  He stated that he had suffered 
a partial detachment of the left retina at age 13 [i.e., in 
1936]; that in March 1959 he had completely lost vision in 
his right eye; that a cataract was removed from his left eye 
in April 1959; and that he currently had no vision 
whatsoever.  The examiner indicated that the veteran's 
vision, bilaterally, was nil.  No other abnormalities were 
found on examination.  A report of special cardiovascular 
examination cited the veteran's history of rheumatic fever 
with arthritic pain and a heart murmur during active service 
in 1942, and a similar episode in 1949, not requiring 
hospitalization.  He had continued working full time, and had 
no difficulty with chest pain, shortness of breath or 
excessive fatigue.  The examiner cited the veteran's 
statement that his blindness resulted from a combination of 
retinal detachment of the left eye and cataract of the left 
eye, and a vascular thrombosis of the retinal artery.  
Examination revealed occasional premature contractures, with 
blood pressure of 110/70, a pulse rate of 84 and regular, no 
enlargement of the heart, and a Grade II systolic murmur at 
the apex, with no diastolic murmur, no dependent edema, and 
equal and palpable peripheral pulsation's.  A chest X-ray 
revealed minimal blunting of the left costophrenic sinus, 
with no evidence of recent or active parenchymal infiltration 
and a normal heart size and configuration.  The 
cardiovascular diagnosis was rheumatic heart disease, 
inactive, mitral insufficiency, functional classification I-
A.  The pertinent general medical diagnosis was blindness, 
total.  

A rating decision of June 23, 1967, granted service 
connection for rheumatic heart disease, inactive, with mitral 
insufficiency, evaluated as 10 percent disabling; granted VA 
nonservice-connected disability pension benefits; and granted 
special monthly pension based upon the need for the regular 
aid and attendance of another individual due to his 
blindness; and denied service connection for blindness in 
both eyes on the grounds that he was shown to have left eye 
trauma prior to service entry, without left eye aggravation 
in service, and that his blindness was not shown to be 
related to his military service.  The veteran was notified of 
those determinations and of his right to appeal by RO letter 
of June 30, 1967.  The veteran failed to initiate an appeal, 
and that decision became final after one year.  

A letter from the veteran, received on July 7, 1967, stated 
that at the time of his blindness, multiple blood tests were 
performed, with negative findings as to the cause of the 
occlusion.  He related that his physicians reviewed his 
medical history and questioned him about his rheumatic heart 
disease, and indicated to him that there was a possibility 
that a part of the fungi had broken off of the heart valve 
and caused the occlusion in the only sighted eye that he had, 
although there was no way of proving that without dissecting 
the heart and circulatory system.  He stated that he was 
caught between medical science saying that there was a 
possibility that it was related to his rheumatic heart 
findings theory and medical science saying that his blindness 
was unrelated to his rheumatic fever.  In a letter 
accompanying his Income Report (VA Form 21-527), received 
July 7, 1967, the veteran stated that he was terminated from 
his employment due to blindness.  

In a Statement in Support of Claim, received at the RO on 
August 15, 1968, the veteran stated that he would submit 
medical evidence in support of his claim for service 
connection for blindness.  He asked that when that evidence 
was received, the RO reconsider service connection for 
blindness on the basis of new and material evidence.  

A March 24, 1969 letter from Dr. R.E.B., received at the RO 
on March 11, 1971, stated that he first saw the veteran in 
September 1968, with complaints of a blurring of right eye 
vision beginning four years previously and recurring every 
three or four months, and that one such episode occurred 
while the veteran was present in his office, lasting about 
two minutes.  He cited a history provided by the veteran of 
loss of vision in his left eye during childhood due to an 
accidental injury, as well as a history of Scarlet fever and 
rheumatic fever while in service at age 19, and noted that he 
had referred the veteran to Dr. J.W.O. for examination and 
treatment.  The corresponding physician further stated that 
on March 24, 1959, the veteran suddenly experienced loss of 
vision in his right eye, and was hospitalized under the care 
of Dr. J.W.O., and that the loss of vision was thought to be 
due to a central retinal artery embolism, probably from an 
old rheumatic endocarditis.  He further related that because 
of the possibility of restoring vision in the veteran's left 
eye, which had been injured in childhood, a cataract removal 
was done, but was unsuccessful due to prior retinal damage, 
and the veteran had been blind ever since.  He indicated that 
further details of the veteran's history could be obtained 
from Dr. J.W.O.

On March 11, 1971, the veteran submitted a letter from Dr. 
J.W.O., a private physician, dated September 27, 1968, 
stating that he had first seen the veteran in March 1959; 
that at that time he had an occlusion of the right central 
retinal artery with the typical fundus findings; that the 
veteran stated that his vision had suddenly gone bad the 
previous evening; and that he had no light perception in his 
right eye.  The corresponding physician stated that he had no 
idea whether the occlusion was caused by an embolism, 
thrombosis or some other cause, while noting that an embolism 
of that particular artery was relatively rare cause of 
obstruction as compared to other causes.  He detailed the 
treatment provided the veteran, noting that no improvement of 
his vision resulted from that treatment, and stated that he 
had no personal knowledge of the veteran's medical history 
prior to or after the cited treatment in March 1959.  

An August 26, 1968 letter from the veteran to the RO, 
received March 11, 1971, cited definitions and manifestations 
of rheumatic fever, or acute rheumatism, including the fact 
that one attack predisposes to another; that about half the 
number of children who suffer acute rheumatism experience an 
inflammation of the lining of the heart, or endocarditis, 
pericarditis, or pleurisy; that the most common cause of this 
type of endocarditis is acute rheumatism; that following 
infected wounds, pneumonia and other conditions, the blood 
steam amy be invaded by bacteria, with development of 
ulcerative, or malignant endocarditis, with formation of 
vegetation; that subacute bacterial endocarditis usually 
occurs in hearts previously damaged by previous disease; and 
that minute bleedings occur in the retina of the eye, and 
that embolism there may cause sudden blindness.  Types of 
treatment were described, and embolism and occlusion were 
defined.  The source of the cited information was "The New 
Modern Home Physician", 689-690, edited by Victor Robinson, 
MD, Ph.D (1953).  That medical authority was accompanied by 
the notarized signatures of six individuals, each of whom 
certified that the material provided was a faithful rendering 
of material found in the book, "The New Modern Home 
Physician." 

In a Statement in Support of Claim from the veteran, received 
at the RO on March 11, 1971, he asserted that he was 
submitting new and material evidence in support of his claim 
for service connection for blindness; that his first episode 
of temporary blindness occurred about seven or eight months 
after service separation; and that he believes that his 
blindness resulted from Scarlet fever in January 1943, while 
on active duty; resulting in rheumatic heart condition and 
complication of endocarditis, causing blindness "in some 
way", and in his case.  He cited as authority for his 
beliefs a physician and the author of a textbook on 
ophthalmology, but did not indicate that he had been seen or 
treated by either individual.  

As noted, a rating decision of March 17, 1971, denied service 
connection for loss of vision, and that an etiological 
relationship between the veteran's rheumatic heart disease 
and his right eye blindness was not established.  As noted, 
the veteran contends that such rating decision was clearly 
and unmistakably in error for failing to grant service 
connection for blindness in both eyes because the RO failed 
to apply the applicable provisions of law in effect on the 
date of that rating decision, specifically 38 C.F.R. 
§ 3.310(a) (1970); that the RO further committed clear and 
unmistakable error in not considering the medical evidence, 
opinion, and medical authority contained in the record at the 
time of the rating decision of March 17, 1971; and that the 
RO further erred in considering and applying evidence 
submitted after the rating decision of March 17, 1971. 


II.  Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will 

be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a  reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on  the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2001).  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (holding "that 38 
C.F.R. § 3.105(a), which requires the amendment or reversal 
of a previous decision where there was [CUE], is a lawfully 
promulgated regulation").

The Unites States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as an administrative error during the 
adjudication of the claim; that is, the VA's failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. App. 
207 (1994); Robertson v. Brown, 5 Vet. App. 70, 74 (1993); 
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992); Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992).  

Further, the Court defines a determination of CUE in a prior 
adjudication to mean that: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"(2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  See also Wamhoff v. 
Brown, 8 Vet. App. 517, 519-20 (1996); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); Ternus v. Brown, 6 Vet. App. 370, 
376 (1994).  

CUE is more than a difference of opinion.  38 C.F.R. § 
3.305(b) (2001).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained 

of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996);  Winslow v. Brown, 8 Vet. App. 469 (1996); James 
v. Brown, 7 Vet. App. 495 (1995);  Damrel v. Brown, 6 Vet. 
App. 242 (1994).  

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  Fugo v. 
Brown, 6 Vet. App. at 44 (citations omitted).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who attempts to establish prospective entitlement to 
VA benefits.  See generally Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

"If a claimant-appellant wishes to reasonably raise [a valid 
claim of ] CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. at 44.  

The claimant must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell v. Principi, 3 
Vet. App. at 313.  Vague allegations of CUE on the basis that 
the prior adjudication in question failed (1) to properly 
weigh and evaluate the evidence; (2) to follow the 
regulations; (3) to accord due process of law, the benefit of 
the doubt, the duty to assist, or to give adequate reasons 
and basis; or (4) to allege any other general, non-specific 
claims of "error," cannot satisfy the stringent pleading 
requirements for the assertion of a claim of CUE.  Fugo v. 
Brown, 6 Vet. App. at 44-45; Luallen v. Brown, 8 Vet. App. 92 
(1995); Kirwin v. Brown, 8 Vet. App. 148, 156 (1995); Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994).

Thus, if a claimant fails to raise the issue of CUE with the 
type of specificity required, then there is "no requirement 
that the BVA address the issue".  Fugo, 6 Vet. App at 45; 
see also Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  As 
such, the claimant would have failed to establish a valid 
claim of CUE, thereby warranting a denial of the claim due to 
the absence of legal merit or lack of entitlement under the 
law.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

"New or recently developed facts or changes in the law 
subsequent to the original adjudication may provide a grounds 
for reopening a case for a de novo review but they do not 
provide a basis for revising a finally decided case".  
Russell v. Principi, 3 Vet. App. 310, 314 (1992);  Damrel v. 
Brown, 6 Vet. App. 242 (1994);  Henry v. Derwinski, 2 Vet. 
App. 88, 90. (1992)

The allegation of error in failing to apply the law 
applicable to the veteran's claim is that the RO did not 
consider the provisions of  38 C.F.R. § 3.383 (1970) and 
38 C.F.R. § 3.310(a) (1970).  The Board notes that  C.F.R. 
§ 3.383 (1970) applies to the evaluation of service-connected 
paired organs, while the record shows that the veteran was 
not service-connected for visual impairment at the time of 
the rating decision of March 17, 1971.  Thus, the provisions 
of  38 C.F.R. § 3.383 (1970) were inapplicable at the time of 
the March 17, 1971, rating decision, and the assignment of 
error in failing to apply that regulation does not constitute 
a valid claim of clear and unmistakable error.

Further, it is alleged that the March 17, 1971, rating 
decision was clearly and unmistakably in error in failing to 
consider the provisions of  38 C.F.R. § 3.310(a) (1970), 
which provides that "[d]isability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  Initially, the Board finds that the rating 
decision of March 17, 1971, denied service connection for 
loss of vision, 
finding that "[an] etiological relationship between [the 
veteran's] rheumatic heart disease and [his] right eye 
blindness is not established."  As the text of the rating 
decision itself shows that the RO considered the issue of 
whether a causal or etiological relationship existed between 
the veteran's service-connected rheumatic heart disease and 
his blindness in the right eye, the Board finds that the 
allegation that the provisions of 38 C.F.R. § 3.310(a) (1970) 
were not considered at the time of the rating decision of 
March 17, 1971, is demonstrably without merit and does not 
advance a valid allegation of clear and unmistakable error.  

It is further contended that the RO committed clear and 
unmistakable error in not considering the medical evidence 
showing that the veteran had visual acuity of 20/200 at the 
time of service entrance examination on October 19, 1942, and 
that a military hospital report, dated June 10, 1943, shows 
that he had light perception only in his left eye, which is 
asserted to show that the veteran's visual acuity 
deteriorated, or worsened, during active service.  It is 
further contended that the veteran "is not competent to 
diagnose himself."  However, the Board notes that the 
veteran's service entrance examination, conducted October 19, 
1942, disclosed that examination of his left eye revealed an 
old detachment of the retina; that the veteran's left pupil 
was static due to trauma; that that his visual acuity was 
20/20 in the right eye and 20/200 in the left eye; that his 
20/200 vision in the left eye was uncorrectable; and that 
defective vision of the left eye was noted at the time of 
service entry.  Those findings constitute clear and 
unmistakable evidence that an old retinal detachment of the 
left eye with a static left pupil secondary to trauma existed 
at the time of service entry, as noted by a physician 
examiner.  The evidence of record does not include a military 
hospital report, dated June 10, 1943, showing that the 
veteran's visual acuity was light perception only in the left 
eye, as asserted.  Rather, the service medical records show 
that at the time of hospital admission on February 16, 1943, 
the veteran gave a history of a retinal injury to his left 
eye in a 1936 fight, with "vision in his left eye destroyed 
except for light."  That statement amounts to no more than 
patient history, and there is no evidence that the veteran's 
visual acuity was a matter of concern, or that his visual 
acuity was tested, during his hospitalizations from January 
14, 1943, to January 21, 1943, and from February 16, 1943, to 
May 6, 1943, or at any other time during his period of active 
service, and there is no objective clinical evidence showing 
that the veteran's visual acuity of the left eye worsened or 
increased in severity during active service.  The June 10, 
1943, date cited by the claimant is a RO date-stamp 
impression showing the date that those service medical 
records were received at the RO.  Since this particular 
allegation of error is factually inaccurate and not supported 
by the evidence then of record, the Board finds that such 
does not constitute a valid allegation of error.  

As to the assertion that the veteran is not competent to 
diagnose himself, the Court has held that a veteran's 
statements are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  In this case, the veteran is competent to state 
the date of onset of his visual impairment, which is a 
symptom that can readily be recognized by a lay person and 
assigned a date of onset, while the examining physician 
conducting his service entrance examination is competent to 
diagnose retinal detachment and a static, or fixed, pupil.  
The RO was not 


required to, and did not, rely upon the veteran for a 
diagnosis, but was able to refer to the competent medical 
opinions of the examining physician who conducted his service 
entrance examination, and those of his treating 
ophthalmologist in 1959.  

The Board further notes that at the time of the rating 
decision of March 17, 1971, the veteran had never contended 
that his left eye visual acuity had decreased or worsened 
during his period of active service.  Rather, the veteran 
stated at the time of his VA general medical examination in 
May 24, 1967, that he sustained a partial detachment of the 
left retina at age 13 (i.e., 1936), which corresponds with 
the clinical findings on service entrance examination in 
October 1942 and the history that he provided during active 
service on February 16, 1943; that he completely lost vision 
in his right eye in March 1959; that a cataract was removed 
from his left eye in April 1959; and that he currently had no 
vision whatsoever.  The Board finds that the assertion of 
clear and unmistakable error by the RO in failing to consider 
the veteran's service entrance examination and a military 
hospital report dated in June 10, 1943 [sic], is factually in 
error and without merit, and is not a valid assignment of 
error.  

It is further contended that the RO committed clear and 
unmistakable error in not considering the medical evidence, 
opinion, and authority contained in the record at the time of 
the rating decision of March 17, 1971.  However, the rating 
decision of March 17, 1971, specifically refers to the March 
24, 1969, letter from Dr. R.E.B., and the September 27, 1968, 
letter from Dr. J.W.O.  Thus, the allegation that the RO 
failed to consider those letters is demonstrably without 
merit and is not a valid assignment of clear and unmistakable 
error.  

It is further asserted that Dr. R.E.B.'s letter notes a 
"history of injury to the left eye with history of retinal 
and cataract damage, but no mention was made as to when the 
retinal damage and cataracts were first diagnosed and 
treated."  The Board first notes that Dr. R.E.B. is not 
shown to be an ophthalmologist or a specialist in 
ophthalmologic trauma or pathology, but is described by the 
veteran as a "family 

physician."  Further, the record shows that Dr. R.E.B. 
merely saw the veteran on September 11, 1958, and took a 
patient history, but provided no treatment and referred the 
veteran to Dr. J.W.O. "for ophthalmology examination and for 
treatment."  Further, Dr. R.E.B. cites a history provided 
him by the veteran as to his retinal injury and cataract 
removal, and does not indicate that he himself diagnosed the 
veteran's left eye cataract or central retinal artery 
embolism, or was involved in or performed the veteran's 
cataract surgery.  Although the assertion that Dr. R.E.B. 
made no mention "as to when the retinal damage and cataracts 
were first diagnosed and treated" may be true, that fact 
does not provide evidence of clear and unmistakable error on 
the part of the RO.  Further, the record shows that on VA 
examination in May 1967, the veteran stated that he suffered 
a partial detachment of the left retina at age 13 (i.e., 
1936), which corresponds with the finding of an old left 
retinal detachment and static pupil on service entrance 
examination in October 1942 and the history that he provided 
during active service on February 16, 1943.  There is no 
evidence that the veteran had a left eye cataract at service 
entry or at any other time during active service, and he has 
stated that a cataract was removed from his left eye in April 
1959, 15 years after final service separation.  This 
particular assignment of error amounts to no more than an 
argument as to how the evidence was weighed and evaluated, 
which cannot constitute a valid claim of clear and 
unmistakable error.  Russell v. Principi, 3 Vet. App. at 313.  

In addition, it is asserted that the RO failed to consider 
Dr. R.E.B.'s statement that "The loss of vision (in the 
right eye) was thought to be due to a central retinal artery 
embolism, probably from an old rheumatic endocarditis", and 
that the fact that Dr. R.E.B. made such statement is 
"indisputable."  It is further contended that the failure 
to properly apply specific and pertinent regulations to 
"specific and indisputable facts" is CUE.  The Board notes, 
however, that Dr. R.E.B. is not citing his own medical 
opinion; that he is not shown to be competent to make an 
ophthalmologic diagnosis; and that he is merely repeating 
information provided him by the veteran.  The Board further 
notes that Dr. J.W.O., who is competent to make that 
diagnosis, merely states that the veteran had an occlusion of 
the right central retinal artery, but frankly admits that he 
has "no idea" whether the occlusion was 


caused by an embolism, thrombosis, or other cause, while 
noting that an embolism of that artery was a relatively rare 
cause of obstruction as compared to other causes.  Thus, the 
assertion by Dr. R.E.B. is not based upon his own evaluation 
or diagnosis of the veteran's right eye blindness, and the 
medical opinion and conclusion he purports to relate is not 
substantiated by the veteran's treating ophthalmologist.  
Thus, the rating decision of March 17, 1971, correctly stated 
that no etiological relationship was found between right eye 
blindness and service-connected rheumatic heart disease.  
Based upon the foregoing, the Board finds that the assignment 
of clear and unmistakable error based upon the RO's purported 
failure to apply the pertinent law to the pertinent and 
indisputable facts is without merit.  

It is further contended that the RO erred is failing to 
properly weigh the medical authority submitted by the veteran 
to reopen his claim for service connection for loss of 
vision, specifically citations from "The New Modern Home 
Physician."  However, a citation of definitions and 
manifestations of embolism, occlusion, rheumatic fever, or 
acute rheumatism, including the fact that one attack 
predisposes to another; that about half the number of 
children who suffer acute rheumatism experience an 
inflammation of the lining of the heart, or endocarditis, 
pericarditis, or pleurisy does not establish that loss of 
vision, the matter at issue, was incurred during active 
service or was the result of the veteran's service-connected 
rheumatic heart disease.  The Board further notes that the 
cited medical authority makes no reference to this particular 
veteran, and that the assertion that one set of circumstances 
may (or may not) result in another outcome or set of 
circumstances is not shown to be applicable to this veteran's 
particular claim.  Further, medical authority for the 
proposition that the most common cause of this type of 
endocarditis is acute rheumatism is not material to the issue 
of this veteran's loss of vision, which is not shown by 
competent medical evidence then contained in the record to be 
the result of acute rheumatism or endocarditis, embolism or 
thrombosis.  To the same point, medical authority to the 
effect that following infected wounds, pneumonia and other 
conditions, the blood steam may be invaded by bacteria; or 
that subacute bacterial endocarditis usually occurs in hearts 
previously damaged by previous disease; or that embolism 
there may cause sudden blindness does not establish that 
such, in fact, occurred in this veteran's case (emphasis 
added).  The Court has held that a physician's statement that 
something may or may not be true is speculative.  Tirpak v. 
Derwinski,  2 Vet. App. 609, 611 (1992).  Such applies 
equally to medical authority showing that certain 
circumstances may cause certain effects.  

The Board further finds that the contention that the RO 
failed to properly weigh certain evidence is not a valid 
assignment of error, but merely identifies a disagreement 
with what is a matter of rating judgment.  Vague allegations 
of CUE on the basis that the prior adjudication in question 
failed (1) to properly weigh and evaluate the evidence; (2) 
to follow the regulations; (3) to accord due process of law, 
the benefit of the doubt, the duty to assist, or to give 
adequate reasons and basis; or (4) to allege any other 
general, non-specific claims of "error," cannot satisfy the 
stringent pleading requirements for the assertion of a claim 
of CUE.  Fugo v. Brown, 6 Vet. App. at 44-45; Luallen v. 
Brown, 8 Vet. App. 92 (1995); Kirwin v. Brown, 8 Vet. App. 
148, 156 (1995); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).

The Board has also considered the assignment of clear and 
unmistakable error in the RO's consideration and application 
of evidence submitted after the rating decision of March 17, 
1991.  The Board finds no evidence that the RO considered any 
evidence submitted after the March 17, 1971, rating decision, 
and no such evidence has been identified by the claimant.  
Vague allegations of CUE on the basis of other general, non-
specific claims of "error," cannot satisfy the stringent 
pleading requirements for the assertion of a claim of CUE.  
Fugo v. Brown, 6 Vet. App. at 44-45; Luallen v. Brown, 8 Vet. 
App. 92 (1995); Kirwin v. Brown, 8 Vet. App. 148, 156 (1995); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

The Board has further considered the allegation that the RO's 
failure to reopen the veteran's claim for loss of vision in 
the rating decision of March 17, 1971, constituted clear and 
unmistakable error in failing to follow the provisions of 
38 C.F.R. § 3.156(a) (1970).  That regulation provides that 
"[n]ew and material 


evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West,  
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes, however, 
that the prior final rating decision of June 23, 1967, denied 
the claim for service connection for loss of vision based 
upon the objective evidence of preservice left eye trauma, 
without aggravation in active service, as well as the finding 
that his loss of vision was not otherwise connected to 
service.  The veteran subsequently raised new contentions 
with respect to his loss of vision that were not previously 
considered at the time of the prior rating decision denying 
his claim in June 23, 1967, i.e., that his blindness in the 
right eye was due to his previous rheumatic heart disease, 
including an occlusion caused by a piece of fungi or some 
other agent lodging in his right retina, causing an occlusion 
[See veteran's letter, received July 7, 1967].  The 
additional contentions of the veteran in support of the claim 
to reopen include show no claim that his loss of vision was 
incurred in or aggravated by active service, but assert that 
his loss of right eye vision is secondary to a central 
retinal artery occlusion due to his service-connected 
rheumatic heart disease, a new basis for service connection 
not raised or considered at the time of the prior unappealed 
rating decision of June 23, 1967.  Thus, the veteran's claim 
was decided by the rating decision of March 17, 1971, not as 
a reopened claim, but as a new claim on a basis not 
previously addressed.  

To the same point, the additional medical evidence submitted 
does not relate the veteran's loss of vision in either eye to 
his period of actibe service, the prior basis for denial.  As 
to the newly raised issue of service connection for loss of 
vision as secondary to his service-connected rheumatic heart 
disease, the letter received from Dr. R.E.B. does not cite 
his own medical opinion based upon his personal examination 
and treatment of the veteran because he neither examined nor 
treated the veteran for his right central retinal artery 
occlusion or left eye cataract, and he is not shown to be 
competent to diagnose or treat those conditions, based upon 
his 

referral of the veteran to Dr. J.W.O. for "ophthalmologic 
examination and treatment."  This hearsay citation of 
diagnosis by a physician who did not examine, treat, follow, 
diagnose, or perform surgery upon the veteran, and who states 
that he first saw the veteran 15 years after final service 
separation, is not probative of the issue of service 
connection for loss of right eye vision due to rheumatic 
heart disease, and is thus not material to that issue.  

Further, the letter from Dr. J.W.O. merely states that the 
veteran had an occlusion of the right central retinal artery, 
but frankly admits that he has "no idea" whether the 
occlusion was caused by an embolism, thrombosis, or other 
cause.  Such is not new and material evidence as to the issue 
of service incurrence or aggravation of a right eye 
disability, and does not relate that condition to service or 
to a service-connected disease or injury.  This allegation of 
clear and unmistakable error amounts to nothing more than 
disagreement with the way the RO weighed the evidence before 
it on March 17, 1971, and does not constitute a valid 
assignment of clear and unmistakable error.  Russell v. 
Principi, 3 Vet. App. at 313.  Further, as the June 23, 1967, 
rating decision addressed only service incurrence or 
aggravation of loss of vision acuity, and the March 17, 1971, 
addressed only the issue of secondary service connection for 
the veteran's loss of vision in the right eye, an entirely 
different issue, the matter of reopening the prior finally 
denied claim was not at issue before the RO rating board in 
March 17, 1971
  
Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the rating decision of March 17, 
1971, was not clearly and unmistakably in error in finding 
that no etiological relationship existed between the 
veteran's service-connected rheumatic heart disease and his 
right eye blindness, and that the cited rating decision was 
not clearly and unmistakably in error in continuing the prior 
denial of the veteran's claim for loss of vision.  



ORDER

The rating decision of March 17, 1971, which denied service 
connection for loss of vision was not clearly and 
unmistakably in error.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

